Citation Nr: 0803758	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Muskogee in June 2007 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  VA regulations reflect that symptoms 
attributable to PTSD are often not manifested during service.  
So service connection requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes the veteran engaged in combat with 
the enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d) and (f)(1).  

Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396. 

While the veteran's military personnel records confirm that 
he served in the Republic of Vietnam from June 1968 to June 
1969 and from January 1970 to December 1970, his presence 
there does not immediately establish that he served in a 
combat position.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Nor are his military occupational specialties (MOS) of heavy 
equipment repairman or heavy vehicle driver indicative of 
engagement in combat with the enemy.  See VAOPGCPREC 12-99 
(October 18, 1999).  Further, the veteran did not receive any 
combat-related awards which would serve to establish such 
combat with the enemy.  Therefore, independent evidence is 
necessary to corroborate his stressors.  

The veteran provided detailed descriptions of his stressors 
in a September 2005 written statement and in his June 2007 
hearing testimony before the undersigned.  He described the 
bombing of his headquarters building sometime between January 
and March 1969, while he was stationed with Company B of 
Troop Command, US Army Depot, at Cam Ranh Bay, Vietnam.  
While the veteran has submitted a document entitled 
"Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN," which documents a Stand Off attack 
at the Cam Ranh Bay base during the time period alleged by 
the veteran (in February 1969), the source of this 
information is unclear.  An attempt to verify these events 
through U. S. Army and Joint Services Records Research Center 
(JSRRC) or other appropriate body should be made.  

A diagnosis of PTSD was noted in August 2004 in conjunction 
with outpatient treatment; however that diagnosis was listed 
without reference to the veteran's particular military 
experiences.  Instead, it focused on the veteran's current 
symptoms.  Because the evidence does not establish a 
diagnosis that satisfies the regulations applicable to 
granting service connection for PTSD, the veteran must 
undergo examination.  Specifically at issue is whether the 
alleged stressor is sufficient to support a diagnosis of 
PTSD. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Based on the details provided by the 
veteran in the record, prepare a summary of the 
potentially verifiable stressors reported by 
the veteran.  This includes the bombing of his 
headquarters building, sometime between January 
and March 1969, while the veteran was stationed 
with Company B of Troop Command, US Army Depot, 
in Cam Ranh Bay, Vietnam.  This summary should 
be sent to JSRRC, or other appropriate body, 
which should be requested to provide any 
information available which might corroborate 
the veteran's alleged stressor.

2.  Schedule the veteran for a VA mental status 
examination to determine whether a PTSD 
diagnosis can be rendered on the basis of his 
symptoms and the record.  The evaluating 
clinician must be provided the veteran's 
claimed stressor.  However, the examiner also 
must be informed that he/she may only rely on 
an objectively confirmed stressor to conclude 
the veteran has consequent PTSD.  The examiner 
should opine as to whether the event was 
sufficient to cause PTSD.  The examiner must 
discuss the rationale underlying any 
conclusions drawn or opinions expressed.  
The claims file  must be reviewed for the 
veteran's pertinent medical and other history.  
All diagnostic testing deemed necessary should 
be conducted and the results reported in 
detail.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

